DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/06/2022 has been entered and accepted. The amendment with regard to the claim interpretation has been accepted and the claim interpretation is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 6167307 B2), in view of Wilbanks (US 20070075063 A1).
Regarding claim 1, Kato teaches a controller (motor control means 202 and control unit 300) for controlling an operation of a laser machining device capable of changing an emission angle of a laser beam to be emitted to a workpiece (Figure 2), the controller comprising a processor, the processor being configured to: 
obtain a target value of the machining result (Paragraph 22; motor control means 202 receives the galvanometer position command information 402 from the control unit 300); 
calculate, as a reference command value, a command value of an operation command for the laser machining device, based on the obtained target value (Paragraph 22; motor control means 202 calculates the rotation angle of the Galvano motor based on the target value by using the parameters stored in the parameter storage means 201); 
Paragraph 23 teaches that the rotation angle is sent to the drive amplifier and rotates the galvano motor 210.
determine, based on the obtained machining information and the obtained target value, an amount of compensation for the laser beam (Paragraph 23; the resulting rotation angle of the motor is determined by an encoder as a feedback signal, which is information that can be added to or subtracted from galvano position command information 402);  
determine a compensated command value by compensating for the reference command value, based on the calculated reference command value and the determined amount of compensation (Paragraph 24; motor control means 202 receives the feedback signal from the x-axis direction encoder 241 and adjusts output driving signal 404 so that the rotational position coincides with the galvano position command information 402); 
The feedback from the x axis direction encoder 241 is based on the compensation calculated by the x-axis direction amplifier 231 (Paragraph 23).
and control the laser machining device to emit the laser beam in accordance with the determined compensated command value (Paragraph 23; x-axis direction motor 211 rotates based on the drive signal 404 from the motor control means 202), 
Kato fails to teach:
obtain, as machining information, a machining result of the workpiece, the machining result being obtained by emitting the laser beam to the workpiece
wherein the machining result includes at least one of a cutting width or a depth of a groove machined on the workpiece.
Wilbanks (US 20070075063 A1) teaches a system for rapidly switching a laser beam from one feature to another (Paragraph 15), wherein:
obtain, as machining information, a machining result of the workpiece (Paragraph 74; detector 500 detects the transmitted laser pulses 820), the machining result being obtained by emitting the laser beam to the workpiece (Paragraph 74; laser scanner directs pulses of laser beam at a sequence of features 410 of a component 400 which are then detected by a detector 500)
wherein the machining result includes at least one of a cutting width or a depth of a groove machined on the workpiece (Paragraph 20; when the sensor detects that a sub-beam has a drilled a hole of the pre-specified quality of shape and depth into a component, the laser is modified).
Thus, the laser pulses 820 being received by the detector inherently includes information on the depth and shape of the groove being drilled into the workpiece component.
the laser beam is moved to the position of the next feature after one feature is determined to be sufficiently formed (Paragraphs 53-54)
the analyzer and controller may both be processors (Paragraph 76)
	the laser beam is scanned from feature to feature using a galvanometer (Paragraph 81)
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with NAKAGAWA and used the motor control system taught by Kato in the system for rapidly switching a laser beam from one feature to another taught by Nakagawa. This would have been done as Nakagawa teaches that rapidly switching a single beam from one feature to another results in a large improvement in fabrication time (Nakagawa Paragraph 15) and using the system taught by Kato would improve the accuracy (Kato Paragraph 14).


Regarding claim 2, Kato teaches the controller according to Claim 1.
Wilbanks further teaches:
the processor obtains the machining information from a sensor (Paragraph 74; the output of detector 500 is measured by analyzer 600) that converts a machining result in a machining area including an emission position of the laser beam into a value (Paragraph 79; analyzer 600 determines whether the pulses detected are energetic enough to indicate that the corresponding hole is sufficiently drilled) and outputs the value (Paragraph 74; analyzer provides information to the controller 700).
It would have been obvious for the same motivation as claim 1.

Regarding claim 4, Kato teaches the controller according to Claim 1, wherein:
the laser machining device (laser processing apparatus 100) comprises a 3D galvanometer scanner (Figure 1 Paragraph 17; galvano scanner 200).
	Wilbanks further teaches:
the laser machining device comprises a 3D galvanometer scanner (Paragraph 81; laser beam may be scanned from feature to feature using a galvanometer 340).
It would have been obvious for the same motivation as claim 1.

	Regarding claim 5, Kato modified with Wilbanks teaches a control system comprising: 
the controller according to Claim 1 (see rejection for claim 1 above); 
Wilbanks further teaches:
and a sensor (Paragraph 74; detector 500 detects the transmitted laser pulses 820) that outputs, as machining information, a machining result of the workpiece (Paragraph 74; detector 500 detects the transmitted laser pulses 820 which provides information to the controller 700), 
the machining result being obtained by the laser machining device (Paragraph 74; detector 500 detects the transmitted laser pulses 820 which provides information to the controller 700).
It would have been obvious for the same motivation as claim 1.

Regarding claim 6, Kato teaches a recording medium storing a program for causing a computer to function as a controller for controlling an operation of a laser machining device capable of changing an emission angle of a laser beam to be emitted to a workpiece, the program causing the computer to:
A preamble is denied the effect of limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Roble, 88 USPQ 478 (CCPA 1951). 
obtain a target value of the machining result (Paragraph 22; motor control means 202 receives the galvanometer position command information 402 from the control unit 300); 
calculate, as a reference command value, a command value of an operation command for the laser machining device, based on the obtained target value (Paragraph 22; motor control means 202 calculates the rotation angle of the Galvano motor based on the target value by using the parameters stored in the parameter storage means 201); 
Paragraph 23 teaches that the rotation angle is sent to the drive amplifier and rotates the galvano motor 210.
determine, based on the obtained machining information and the obtained target value, an amount of compensation for the laser beam (Paragraph 23; the resulting rotation angle of the motor is determined by an encoder as a feedback signal, which is information that can be added to or subtracted from galvano position command information 402); 
determine a compensated command value by compensating for the reference command value, based on the calculated reference command value and the determined amount of compensation (Paragraph 24; motor control means 202 receives the feedback signal from the x-axis direction encoder 241 and adjusts output driving signal 404 so that the rotational position coincides with the galvano position command information 402); 
The feedback from the x axis direction encoder 241 is based on the compensation calculated by the x-axis direction amplifier 231 (Paragraph 23).
and control the laser machining device to emit the laser beam in accordance with the determined compensated command value (Paragraph 23; x-axis direction motor 211 rotates based on the drive signal 404 from the motor control means 202), 
Kato fails to teach:
obtain, as machining information, a machining result of the workpiece, the machining result being obtained by emitting the laser beam to the workpiece;
wherein the machining result includes at least one of a cutting width or a depth of a groove machined on the workpiece.
Wilbanks (US 20070075063 A1) teaches a system for rapidly switching a laser beam from one feature to another (Paragraph 15), wherein:
obtain, as machining information, a machining result of the workpiece (Paragraph 74; detector 500 detects the transmitted laser pulses 820), the machining result being obtained by emitting the laser beam to the workpiece (Paragraph 74; laser scanner directs pulses of laser beam at a sequence of features 410 of a component 400 which are then detected by a detector 500)
wherein the machining result includes at least one of a cutting width or a depth of a groove machined on the workpiece (Paragraph 20; when the sensor detects that a sub-beam has a drilled a hole of the pre-specified quality of shape and depth into a component, the laser is modified).
Thus, the laser pulses 820 being received by the detector inherently includes the depth and shape information of the groove being drilled into the workpiece component.
the laser beam is moved to the position of the next feature after one feature is determined to be sufficiently formed (Paragraphs 53-54)
a computer can be used to convert the detected information into an appropriate change in the process parameter (Paragraph 22)
	the laser beam is scanned from feature to feature using a galvanometer (Paragraph 81)
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with NAKAGAWA and use motor control system taught by Kato in the system for rapidly switching a laser beam from one feature to another taught by Nakagawa. This would have been done as Nakagawa teaches that rapidly switching a single beam from one feature to another results in a large improvement in fabrication time (Nakagawa Paragraph 15) and using the system taught by Kato would improve the accuracy (Kato Paragraph 14).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 6167307 B2), in view of Wilbanks (US 20070075063 A1) and in further view of MOCHIDA (JP 2009166075 A) and MORISONO (JP 2008068312 A).
Regarding claim 3, Kato as modified teaches the controller according to claim 1, wherein the processor
calculates, as the reference command value, a reference command value including information on an angle of a mirror that changes an emission direction of the laser beam (Paragraph 22; motor control means 202 calculates the rotation angle of the Galvano motor based on the target value by using the parameters stored in the parameter storage means 201), 
Changing the rotation angle of the glavano motor would inherently change the direction of the glavano mirror which would change the emission direction of the laser beam as can be seen in Figure 2 of Kato.
determines the angle of the mirror that changes the emission direction of the laser beam (Paragraph 23; the resulting rotation angle of the motor is determined by an encoder as a feedback signal, which is information that can be added to or subtracted from galvano position command information 402), 
	Paragraph 23 further teaches that the feedback signal is a signal which can be converted into the angle of the galvano mirror and irradiation position of the laser beam.
and determines a compensated command value for the angle of the mirror that changes the emission direction of the laser beam (Paragraph 24; motor control means 202 receives the feedback signal from the x-axis direction encoder 241 and adjusts output driving signal 404 so that the rotational position coincides with the galvano position command information 402)
Kato as modified fails to teach:
the processor calculates, as the reference command value, a reference command value including information a position of a focus lens that changes a focal length of the laser beam and an energy density of the laser beam
determines the position of the focus lens that changes the focal length of the laser beam, and the energy density of the laser beam
and determines a compensated command value for the angle of the mirror that changes the position of the focus lens that changes the focal length of the laser beam and the energy density of the laser beam.
MOCHIDA teaches a numerical control apparatus for controlling a laser beam machining which can vary laser beam machining conditions according to an inclination angle of a torch, wherein:
a relationship exists between the inclination angle of the torch 41 with respect to the workpiece 44 and the laser power (Figure 6 Paragraph 37)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with Mochida and have the control system also calculate, determine, and change the energy density of the laser beam alongside the angle of the mirror which causes a change in the angle of incidence. This would have been done to obtain an optimum processing condition in accordance with the inclination angle (Mochida Paragraph 42).
Kato as modified with Mochida fails to teach:
the processor calculates, as the reference command value, a reference command value including information a position of a focus lens that changes a focal length of the laser beam
the determines the position of the focus lens that changes the focal length of the laser beam
and the determines a compensated command value for the angle of the mirror that changes the position of the focus lens that changes the focal length of the laser beam
MORISONO teaches a laser beam machining apparatus capable of suppressing dispersion of the machining accuracy, wherein:
the focal length of the laser light in the z-axis direction can be adjusted by adjusting lenses sliding by a drive motor (Paragraph 4)
the focal length of the laser beam L at specific positions on the processing reference plane to be the irradiation target of the laser beam are defined for each irradiation spot and stored as processing pattern information (Paragraph 69)
offset designation generation unit 115 determines the height of workpiece W (Paragraph 89)
a machining pattern change processing unit 117 reads the machining pattern information from the machining pattern storage unit 116, and performs a process of changing the focal length in the machining pattern information based on the offset designation from the offset designation generation unit 115 (Paragraph 71)
The machining pattern change processing unit 117 calculates the z value in the three-dimensional position coordinates of the machining pattern information and the changed machining pattern information is generated (Paragraph 84)
a beam diameter adjusting unit 119 controls the beam expander 11 based on the processing pattern information (Paragraph 73) and begin operations based on the changed pattern information (Paragraph 85)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Kato with Morisono and have the control device also calculate, determine, and change the position of a focus lens that changes the focal length of the laser beam. This would have been done to suppress variations in processing accuracy and processing quality (Paragraph 6).
Furthermore, it is well known in the art that changing the focal length of a laser beam would also change the energy density of a laser beam at the workpiece as evidenced by Son Tran (“The Link between Focal Length, Field Size, Focus Depth, Spot Size and Power Density. Why Is It Good to Know the Link?”, June 22 2018, LinkedIn article).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763